PER CURIAM:
Lendro Michael Thomas appeals the district court’s order denying Thomas’ Fed. R.Crim.P. 35(a) motion to correct his sentence, which was imposed in May of 2005. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Thomas, No. 1:03-cr-00189-JFM-1 (D.Md. Nov. 30, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.